Exhibit 10.6

[OFFICER]

THE HOME DEPOT, INC.

NONQUALIFIED STOCK OPTION

GRANTED TO:  <NAME>

 

 

GRANT DATE:    <GRANT DATE>

 

NUMBER OF SHARES OF THE HOME DEPOT, INC. COMMON STOCK: <OPTIONS GRANTED>

 

OPTION PRICE
PER SHARE:  <OPTION PRICE>

Social Security #:  <SSN>

 

EXP. DATE:  <EXPIRATION DATE>

 

 

 

 

 

THIS NONQUALIFIED STOCK OPTION IS GRANTED by The Home Depot, Inc. a Delaware
corporation (“Company”), to you, an employee of the Company or one of its
subsidiaries, pursuant to the terms and conditions of the Company’s 2005 Omnibus
Stock Incentive Plan, as amended (“Plan”), a summary of which has been delivered
to you.  The terms of the Plan are incorporated herein by this reference. The
Company recognizes the value of your continued service as a key employee and has
awarded you this nonqualified stock option under the Plan, subject to the
following terms and conditions:

1.   The Company hereby grants you on and as of the date specified above (“Grant
Date”) a nonqualified stock option (“Option”), subject to the terms and
conditions hereof and of the Plan, to purchase from the Company the above-stated
number of shares of the Company’s Common Stock, $.05 par value, at the price per
share stated above (“Option Price”), which Option shall expire on the expiration
date stated above (“Exp. Date”), unless it expires earlier in accordance with
the terms hereof.

2.   The Option shall be exercisable, pursuant to the terms of the Plan.  The
Option shall become exercisable in installments, as follows:  Twenty-five
percent (25%) of the total number of shares subject to this Option shall become
exercisable on each of the second, third, fourth and fifth anniversaries of the
Grant Date.

3.   Upon the termination of your employment (for any reason other than
Retirement, death or permanent and total disability or Discharge for Cause) or
if your employment status changes to a position which the Company deems to be
ineligible for this nonqualified stock option award, Option shares that have not
become exercisable as of the date of such event shall immediately lapse.  Option
shares that are exercisable as of the date of termination of employment will
lapse unless exercised within a period of three (3) months of the date of
termination of employment. Upon the termination of your employment upon
Retirement, all stock options that are not exercisable as of the date of your
Retirement shall continue to vest according to the schedule set forth in
Paragraph 2 and all stock options shall remain exercisable until the Exp. Date;
provided, however, that if after reaching Retirement you become directly or
indirectly employed by a Competitor, all unvested options shall immediately
lapse.  “Retirement” means employment termination upon attainment of age 60 with
at least five (5) years of continuous service with the Company and its
subsidiaries.  “Competitor” means any company or entity engaged in any way in a
business that competes directly or indirectly with the Company, its parents,
subsidiaries, affiliates or related entities.  Upon your death or the
termination of your employment by reason of permanent and total disability, all
Option shares shall immediately become fully exercisable as of the date of death
or termination and shall lapse unless exercised within a period of one (1) year
from the date of death or termination.  In no event shall the above time periods
extend beyond the Exp. Date.  In the event of Discharge for Cause, all Option
shares, whether presently exercisable or not, shall immediately lapse and become
null and void on and as of the date of termination.  “Discharge for Cause” means
the termination from employment because of an event involving moral turpitude or
dishonesty, a gross failure or negligence on your part in performing your
expected duties, a violation of the Company’s substance abuse policies, or a
willful misconduct or action by you that is damaging or detrimental to the
Company.  A determination by the Company that a termination is a Discharge for
Cause will be conclusive and binding.

4.   All unvested options shall vest immediately upon a Change of Control and
shall remain exercisable until the Exp. Date.  For purposes of this paragraph 4,
“Change in Control” means the occurrence of a change in control of a nature that
would be required to be reported in response to Item 6(e) of Schedule 14A of
Regulation 14A under the Securities Exchange Act of 1934 (“1934 Act”) as in
effect at the time of such change in control, provided that such a change in
control shall be deemed to have occurred at such time as (i) any “person” (as
that term is used in Sections 13(d) and 14(d) (2) of the 1934 Act), is or
becomes the “beneficial owner,” directly or indirectly, of securities
representing 50% or more of the combined voting power for election of directors
of the then outstanding securities of the Company or any successor of the
Company; (ii) during any period of two (2) consecutive years or less,
individuals who at the beginning of such period constituted the Board cease, for
any reason, to constitute at least a majority of the Board, unless the election
or nomination for election of each new director was approved by a vote of at
least two-thirds of the directors then still in office who were directors at the
beginning of the period or whose election or nomination for election was so
approved; (iii) the consummation of any merger or consolidation, approved by the
stockholders of the Company, as a result of which the common stock of the
Company shall be changed, converted or exchanged (other than a merger with a
wholly owned subsidiary of the Company) or of any sale or other disposition in
one or a series of related transactions of 50% or more of the assets or earning
power of the Company, or the approval by stockholders of any liquidation of the
Company; or (iv) the consummation of any merger or consolidation, approved by
the stockholders of the Company, to which the Company is a party as a result of
which the persons who were stockholders of the Company immediately prior to the
effective date of the merger or consolidation shall have beneficial ownership of
less than 50% of the combined voting power for election of directors of the
surviving corporation following the effective date of such merger or
consolidation.

5.   The exercisable portion of the Option may be exercised in whole or in part
but in no event with respect to a fractional share from time to time until the
Exp. Date.  Exercise shall be by notice of exercise to the Company, specifying
the number of shares to be purchased, the Option Price of each share and the
aggregate Option Price for all shares being purchased under said notice.  The
notice shall be accompanied by payment of the aggregate Option Price for the
number of shares purchased and any applicable withholding taxes.  Such exercise
(subject to Paragraph 6 hereof) shall be effective upon the actual receipt of
such payment and notice to the Company.  The aggregate Option Price for all
shares purchased pursuant to an exercise of the Option shall be paid by check
payable to the order of the Company, shares of Common Stock of the Company held
by you for at least six (6) months, the fair market value of which at the time
of such exercise is equal to the aggregate Option Price (or portion thereof to
be paid with previously owned Common Stock).  Payment of the Option Price in
shares of Common Stock shall be made by delivering properly endorsed stock
certificates to the Company or otherwise causing such Common Stock to be
transferred to the account of the Company, either physically or through
attestation.  In addition, the aggregate Option Price for all shares purchased
pursuant to an exercise of the Option may be paid from the proceeds of sale
through a bank or broker on the date of exercise of some or all of the shares to
which the exercise relates.  There shall be furnished with each notice of the
exercise of any portion of the Option such documents as the Company in its
discretion may deem necessary to assure compliance with applicable rules and
regulations of any stock exchange or governmental authority.  No rights or
privileges of a stockholder of the Company in respect to such shares issuable
upon the exercise of any part of the Option shall accrue to you unless and until
certificates representing such shares have been registered in your name.


--------------------------------------------------------------------------------


6.   The Option shall not be exercised in whole or in part and no related share
certificates shall be delivered in the sole discretion of the Company:  (a) if
such exercise or delivery would constitute a violation of any provision of, or
any regulation or order entered pursuant to, any law purporting to regulate
wages, salaries or compensation; or (b) if any requisite approval, consent,
registration or other qualification of any stock exchange upon which the
securities of the Company may then be listed, the Securities and Exchange
Commission or other governmental authority having jurisdiction over the exercise
of the Option or the issuance of shares pursuant thereto, shall not have been
secured.

7.   Except as otherwise provided in the Plan, the Option shall not be sold,
pledged, assigned, hypothecated, transferred or disposed of in any manner, other
than by will or under the laws of descent and distribution, whether by the
operation of law or otherwise.  An option may be exercised, during your
lifetime, only by you or your legal representative.  Upon any attempt to do
anything prohibited by this paragraph, the Option shall immediately become null
and void.

8.   Nothing herein contained shall constitute an obligation for continued
employment.

--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------